United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1722
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Jorge Padilla Villagrana

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                             Submitted: August 29, 2013
                               Filed: August 29, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Jorge Padilla Villagrana directly appeals the below-Guidelines-range sentence
the district court1 imposed after he pled guilty to an immigration offense. His counsel

      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Villagrana’s 30-month prison term is unreasonable.

       The district court appropriately considered the 18 U.S.C. § 3553(a) factors and
adequately explained its decision to sentence Villagrana to 30 months in prison. See
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (when
reviewing sentences, appellate court applies deferential abuse-of-discretion standard,
ensuring that district court committed no significant procedural error such as failing
to adequately explain chosen sentence, and that court did not impose substantively
unreasonable sentence); see also United States v. Spencer, 700 F.3d 317, 322 (8th
Cir. 2012) (finding it nearly inconceivable that district court abused its discretion in
not further varying downward). This court concludes that the district court did not
impose an unreasonable sentence.

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), this
court has found no nonfrivolous issues.

      Counsel’s motion to withdraw is granted and the sentence is affirmed.
                     ______________________________




                                          -2-